  Case: 1:18-cv-05587 Document #: 702 Filed: 06/02/20 Page 1 of 3 PageID #:14841




                      UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION
                                        _
                                          )
U.S. SECURITIES AND EXCHANGE              )
COMMISSION,                               )
                                          )
                        Plaintiff,        )    Civil Action No. 18-CV-5587
                                          )
                 v.                       )    Judge John Z. Lee
                                          )
EQUITYBUILD, INC., et al.,                )    Magistrate Judge Young B. Kim
                                          )
                        Defendants.       )
                                          )

   SEC’S OPPOSITION TO THE INSTITUTIONAL LENDERS’ MOTION TO STAY

       The SEC hereby supports and joins in the Receiver’s opposition (ECF No. 699) to the

institutional lenders’ motion to stay the marketing and sale of the Receiver’s real estate (ECF No.

694). For the following reasons and those stated by the Receiver, the Court should deny the

lenders’ motion and allow the Receiver’s real estate sales to proceed.

       Since the onset of this case, the Court has entrusted the Receiver to exercise his

reasonable business judgment in administering and liquidating the Receivership estate. (See,

e.g., ECF No. 676, pp. 4-5 (“The Court, however, ‘does not intend to dictate the Receiver’s every

move, absent a showing that he is exceeding his [broad grant of] authority or otherwise violating

the Receivership Order.’”) (citations omitted)). Neither the Receivership Order nor any other

guidance from the Court suggests that the Receiver may only exercise his reasonable business

judgment in good economic times but be constrained during less favorable financial conditions.

       Here, the Receiver’s decision to continue marketing and selling properties falls squarely

within his discretion. As demonstrated by the Receiver’s opposition and supporting declaration,

many of the properties the Receiver seeks to sell have expenses that exceed their revenues.


                                                1
  Case: 1:18-cv-05587 Document #: 702 Filed: 06/02/20 Page 2 of 3 PageID #:14842




       Staying the sales of these properties means forcing the Receiver to maintain properties

that are cash-flow negative and continue to deplete the Receivership’s limited funds. And, given

the indefinite stay sought by the lenders, freezing the sales process could lead to severe cash-

flow issues. Under these circumstances, the Receiver’s prudent decision to sell, rather than

maintain, burdensome properties should not be second-guessed. It is telling that the lenders offer

no suggestion how the Receiver – and, ultimately, the Receiver’s creditors – should pay the costs

to indefinitely hold onto properties where expenses exceed revenues.

       Moreover, the Receiver’s response shows that real estate conditions are not as distressed

as the lenders claim, and that an active market remains for the Receiver’s properties. However,

it is unknown whether such conditions will continue, or for how long. Allowing the Receiver to

complete his liquidation plan now militates against the risk that conditions deteriorate further or

that future cash flow issues require the Receiver to sell the properties on terms less favorable to

the Receivership estate. Again, this is a sound exercise of the Receiver’s business judgment.

       For these reasons, and those contained in the Receiver’s opposition, the SEC respectfully

requests that the Court deny the lenders’ motion to stay and allow the Receiver to continue his

work liquidating the Receivership estate.



Dated: June 2, 2020                                   Respectfully submitted,

                                                       /s/ Benjamin Hanauer
                                                      Benjamin J. Hanauer (hanauerb@sec.gov)
                                                      Timothy J. Stockwell (stockwellt@sec.gov)
                                                      U.S. Securities and Exchange Commission
                                                      175 West Jackson Blvd., Suite 1450
                                                      Chicago, IL 60604
                                                      Phone: (312) 353-7390
                                                      Facsimile: (312) 353-7398




                                                 2
  Case: 1:18-cv-05587 Document #: 702 Filed: 06/02/20 Page 3 of 3 PageID #:14843




                                CERTIFICATE OF SERVICE

       I hereby certify that I provided service of the foregoing Response, via ECF filing, to all

counsel of record and Defendant Shaun Cohen, on June 2, 2020. I further certify that I caused

the foregoing Response to be served on Defendant Jerome Cohen, via email at

jerryc@reagan.com.



                                             _/s/ Benjamin Hanauer_______________________
                                             Benjamin J. Hanauer
                                             175 West Jackson Blvd., Suite 1450
                                             Chicago, IL 60604
                                             Phone: (312) 353-7390
                                             Facsimile: (312) 353-7398

                                             One of the Attorneys for Plaintiff




                                                3
